Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bettina Jordan appeals the district court’s order granting summary judgment to Defendant in this action brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, and the Rehabilitation Act of 1973. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jordan v. Donahoe, No. 3:12-cv-00054-JAG (E.D.Va. July 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*214fore this Court and argument would not aid the decisional process.

AFFIRMED.